Citation Nr: 1020449	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  05-27 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim as to basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In April 2007, the Board denied appellant's claim on the 
basis that evidence received since the RO's previous denial 
of her claim in October 2003 was merely cumulative of the 
already established fact that the appellant's deceased 
husband served in the Philippine Army but did not have 
qualifying service for VA benefits.  Thereafter, the 
appellant timely appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court), which, pursuant 
to a March 2009 Memorandum Decision, vacated the Board's 
April 2007 decision, and remanded the matter for 
readjudication.  As explained more fully below, in order to 
cure the deficiency noted by the Court, the Board finds that 
remand is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its March 2009 Memorandum Decision, the Court concluded 
that in determining whether the appellant's husband had 
qualifying service, VA had not complied with its duty to 
assist.  More specifically, the Court found that it was a 
violation of VA's duty to assist not to request service 
department review of additional or new documents or evidence 
provided by the appellant concerning her husband's active 
service after the initial service department certification.  
Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  Here, 
since the Court determined that additional or new documents 
had not been submitted to the National Personnel Records 
Center (NPRC) at the time of VA's request for verification in 
2003, the Court vacated the Board's April 2007 decision, and 
remanded the matter for the fulfillment of the duty to assist 
under Cappellan, supra.  In this regard, although the Board's 
review of the subject request to verify service reflects that 
it included Form 23 (Affidavit for Philippine Army 
Personnel), AGNR2 (Certification of the Office of the 
Adjutant General), and PA AGO 55 (Discharge from the 
Philippine Army), since there were additional documents of 
record at that time that were not provided, and subsequent 
evidence was also submitted as noted in the Board's April 
2007 decision, the Board finds that it has no alternative but 
to remand this matter in order that a new request may be 
submitted for "verification of service from the service 
department" pursuant to 38 C.F.R. § 3.203(c) (2009).  
Capellan, 539 F.3d at 1382.  

In this regard, in an effort to be as compliant with the 
Court's directive as possible, the Board finds that documents 
to be provided at the time of the request to verify service 
should include copies of the documents noted above; 
photographs of appellant's husband and his unit; a letter 
from Dr. D.S.T. referencing treatment provided during 
appellant's husband's service in the Philippine Army; private 
medical records; an affidavit recounting her husband's 
experience as a prisoner of war during World War II; a 
certificate of the Philippine Veterans Affairs Department; 
several affidavits from the appellant's husband's friends; a 
new certification from the Armed Forces of the Philippines; 
and any additional documents, records, and photographs 
submitted in connection with the appellant's appeal before 
the Court.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department and 
seek verification of the decedent's 
claimed active service in the U.S. 
Armed Forces in the Far East in World 
War II.  In connection with this 
request, provide the service department 
with copies of any relevant records in 
the claims file, to specifically 
include Form 23 (Affidavit for 
Philippine Army Personnel); AGNR2 
(Certification of the Office of the 
Adjutant General); PA AGO 55 (Discharge 
from the Philippine Army); photographs 
of appellant's husband and his unit; a 
letter from Dr. D.S.T. referencing 
treatment provided during appellant's 
husband's service in the Philippine 
Army; private medical records; an 
affidavit recounting her husband's 
experience as a prisoner of war during 
World War II; a certificate of the 
Philippine Veterans Affairs Department; 
several affidavits from the appellant's 
husband's friends; a new certification 
from the Armed Forces of the 
Philippines; any additional documents, 
records, and photographs submitted in 
connection with the appellant's appeal 
before the Court; and any other 
documents on file addressing the 
decedent's service in World War II.  

2.   Then, readjudicate the issue on 
appeal.  If the benefit sought on 
appeal is not granted to the 
appellant's satisfaction, issue a 
supplemental statement of the case, and 
provide the appellant with an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


